



Exhibit 10.6


 
GRANT AGREEMENT FOR
LONG-TERM INCENTIVE PROGRAM PERFORMANCE-BASED
RESTRICTED STOCK UNITS
FOR SENIOR EXECUTIVES UNDER THE
MATTEL, INC. AMENDED AND RESTATED
2010 EQUITY AND LONG-TERM COMPENSATION PLAN


This is a Grant Agreement (this “Grant Agreement”) between Mattel, Inc.
(“Mattel”) and the individual (the “Holder”) named in the Notice of Grant of
Restricted Stock Units (the “Notice”) attached hereto as the cover page of this
Grant Agreement.
Recitals
Mattel has adopted the Amended and Restated 2010 Equity and Long-Term
Compensation Plan, as may be amended from time to time (the “Plan”), for the
granting to selected employees of awards based upon shares of Common Stock of
Mattel. In accordance with the terms of the Plan, the Compensation Committee of
the Board of Directors (the “Committee”) has approved the execution of this
Grant Agreement between Mattel and the Holder. Capitalized terms used herein
without definition shall have the meanings assigned to such terms in the Plan.
Restricted Stock Units
1.Grant. Mattel grants to the Holder the number of restricted stock units based
on shares of Common Stock set forth in the Notice (the “Units”), subject to
adjustment, forfeiture and the other terms and conditions set forth below, as of
the effective date of the grant (the “Grant Date”) specified in the Notice. The
number of Units specified in the Notice reflects the target number of Units that
may be earned by the Holder. The Company and the Holder acknowledge that the
Units (a) are being granted hereunder in exchange for the Holder’s agreement to
provide services to the Company after the Grant Date, for which the Holder will
otherwise not be fully compensated, and which the Company deems to have a value
at least equal to the aggregate par value of the Shares, if any, that the Holder
may become entitled to receive under this Grant Agreement, and (b) will, except
as provided in Sections 4 and 5 hereof, be forfeited by the Holder if the
Holder’s termination of employment occurs before the Settlement Date (as defined
in Section 7, below), and are further subject to cancellation (and any shares of
Common Stock or cash delivered in settlement of the Units are subject to
recapture) if the Holder engages in certain conduct detrimental to the Company,
in each case as more fully set forth in this Grant Agreement and the Plan.


2.Performance Criteria. Subject to the Holder’s continuous employment through
the Settlement Date and subject to Section 6 below, the Holder will earn a
number of Units on the Settlement Date determined based on the achievement of
annual goals related to earnings per share (the “Company Performance Measure”)
and the relative total shareholder return (“Relative TSR”) during the period
beginning on January 1, 2017 and ending on December 31, 2019 (the “Performance
Cycle”), in each case, as determined by the Committee; provided, that the number
of earned Units cannot exceed Holder’s target number of Units if the Company’s
absolute total shareholder return (“Absolute TSR,” and together with Relative
TSR, “TSR”) during the Performance Cycle is not positive, as determined by the
Committee.







--------------------------------------------------------------------------------





3.Dividend Equivalent Rights. The Units are granted with Dividend Equivalent
rights, as set forth in this Section 3. As of each payment date for any cash
dividend or distribution with respect to the Common Stock with a record date on
or after the commencement date of the Performance Cycle and before all of the
Units are settled or forfeited as set forth below, the Holder shall be credited
(without interest) with an additional number of Units, in whole or in fractions
thereof, in an amount determined by dividing (i) the aggregate cash dividends
that would have been paid on such dividend payment date in respect of the number
of shares of Common Stock underlying the Units actually earned by the Holder in
accordance with this Grant Agreement, by (ii) the Common Stock closing price on
the ex-dividend date (two trading days prior to the record date). All such
additional Units shall be subject to the same terms and conditions (including
vesting conditions and Dividend Equivalent rights) applicable to the Units in
respect of which they were credited and shall be settled in accordance with, and
at the time of, settlement of the Units to which they are related, in accordance
with Section 7. Dividend Equivalent rights and any amounts that may become
distributable in respect thereof shall be treated separately from the Units and
the rights arising in connection therewith for purposes of the designation of
time and form of payments required by Section 409A of the Code.


4.Consequences of Termination of Employment. The consequences of the Holder’s
termination of employment during the Performance Cycle and before a Change in
Control shall be as follows:
i.
In the case of a termination of the Holder’s employment with the Company (a
“Termination of Employment”) by the Company for Cause, the Units shall be
forfeited as of the date of the Termination of Employment.



ii.
In the case of a Termination of Employment after June 30, 2017 (a) at a time
when the Holder has attained at least 55 years of age and completed at least
five Years of Service (other than as a result of a Termination of Employment by
the Company for Cause) or (b) as a result of the Holder’s death or Disability,
the number of Units earned shall be determined as follows: first, the Committee
shall determine the number of Units earned based on actual achievement of the
Company Performance Measure and TSR following the end of the Performance Cycle;
and second, the number of Units so obtained shall be multiplied by a fraction,
the numerator of which is the total number of full months elapsed from the first
day of the Performance Cycle to the date of the Holder’s Termination of
Employment and the denominator of which is the total number of months in the
Performance Cycle. Such number of Units shall then be settled in accordance with
Section 7 as for all other holders whose awards are settled on the Settlement
Date.



iii.
In all other cases, the Units shall be forfeited as of the date of the
Termination of Employment.



5.Change in Control. If a Change in Control occurs and the Holder has remained
continuously employed by the Company until at least immediately prior to the
Change in Control, the Units shall not vest in accordance with the terms of
Section 18 of the Plan and the number of Units earned shall be determined as
follows:


i.
If the Committee reasonably determines in good faith, prior to the occurrence of
the Change in Control, that the Units will not be honored or assumed, or new
rights that substantially preserve the terms of the Units substituted therefor,
by the Holder’s employer (or the parent of such employer) immediately following
the Change in Control, the number of Units earned shall equal the greater of (a)
the number that equals 100% of the target






--------------------------------------------------------------------------------





award level payout and (b) the number that would have been earned based on
actual achievement of the Company Performance Measure through the most recently
completed fiscal year prior to such Change in Control and TSR (calculated as if
the most recently completed fiscal year prior to such Change in Control had been
the end of the Performance Cycle).


ii.
If the Committee determines that the Units have been assumed and, before the
Settlement Date, the Holder has a Termination of Employment by the Company
without Cause or by the Holder for Good Reason (as defined below) within the
24-month period immediately following a Change in Control, the number of Units
earned shall equal the greater of (a) the number that equals 100% of the target
award level payout and (b) the number that would have been earned based on
actual achievement of the Company Performance Measure through the most recently
completed fiscal year prior to such Termination of Employment and TSR
(calculated as if the most recently completed fiscal year prior to such
Termination of Employment had been the end of the Performance Cycle).



Any Units which are earned pursuant to this Section 5 shall be settled on or
within 60 days after the Change in Control or Termination of Employment, as
applicable, but in no event later than the Settlement Date, in accordance with
Section 7. For purposes of this Section 5, the Termination of Employment shall
be considered to be for “Good Reason” if, without the Holder’s express written
consent, there is a material diminution in the duties, authority or
responsibilities of the Holder, provided that the Holder gives the Company
written notice of the intent to terminate employment within 60 days of the
occurrence of such event and the Company fails to cure such event (to the extent
curable) within 30 days of its receipt of such notice. If such event is not
cured, the Holder must terminate employment within 120 days following the
initial occurrence of the event giving rise to termination for Good Reason.
6.Termination, Rescission and Recapture. The Holder specifically acknowledges
that the Units and any shares of Common Stock or cash delivered in settlement
thereof are subject to the provisions of Section 19 of the Plan, entitled
“Termination, Rescission and Recapture,” which can cause the forfeiture of the
Units and/or the recapture of any shares of Common Stock and/or cash delivered
in settlement thereof and/or the proceeds of the sale of any such shares of
Common Stock. Except as provided in the next sentence, as a condition of the
settlement of Units, the Holder will be required to certify that he or she is in
compliance with the terms and conditions of the Plan (including the conditions
set forth in Section 19 of the Plan) and, if a Termination of Employment has
occurred, to state the name and address of his or her then-current employer or
any entity for which the Holder performs business services and his or her title,
and shall identify any organization or business in which the Holder owns a
greater-than-five-percent equity interest. Section 19 of the Plan is
inapplicable, and accordingly such certification shall not be required, after a
Termination of Employment of the Holder that occurs within the 24-month period
after a Change in Control.


7.Payout of Units. Within 15 business days following the Committee’s
certification of the Company Performance Measure and TSR for the Performance
Cycle in the fiscal year following the end of the Performance Cycle, but in no
event later than March 15th of such fiscal year (the “Settlement Date”), subject
to Section 9 below, the Company shall settle each earned Unit by delivering to
the Holder one share of Common Stock or a cash payment equal to the Fair Market
Value of a share of Common Stock, as the Company may in its sole discretion
determine (and the Company may settle some Units in shares of Common Stock and
some in cash). In the case of Units settled by delivery of shares of Common
Stock, the Company shall (a) issue or cause to be delivered to the Holder (or
the Holder’s Heir, as defined below, if applicable) one or more unlegended stock
certificates representing such shares, or (b) cause a





--------------------------------------------------------------------------------





book entry for such shares to be made in the name of the Holder (or the Holder’s
Heir, if applicable). In the case of the Holder’s death, the cash and/or shares
of Common Stock to be delivered in settlement of Units as described above shall
be delivered to the Holder’s beneficiary or beneficiaries (as designated in the
manner determined by the Committee), or if no beneficiary is so designated or if
no beneficiary survives the Holder, then the Holder’s administrator, executor,
personal representative, or other person to whom the Units are transferred by
means of the Holder’s will or the laws of descent and distribution (such
beneficiary, beneficiaries or other person(s), the “Holder’s Heir”).


8.Code Section 409A. Mattel intends that the Units not constitute “deferred
compensation” within the meaning of Section 409A of the Code, and this Grant
Agreement shall be interpreted based on such intent. If Mattel determines after
the Grant Date that an amendment to this Grant Agreement is necessary or
advisable so that the Units will not be subject to Section 409A of the Code, or
alternatively so that they comply with Section 409A of the Code, it may make
such amendment, effective as of the Grant Date or at any later date, without the
consent of the Holder.


Notwithstanding anything in this Grant Agreement to the contrary, to the extent
that any payment or benefit constitutes non-exempt “nonqualified deferred
compensation” for purposes of Section 409A of the Code, and such payment or
benefit would otherwise be payable or distributable hereunder by reason of the
Holder’s Termination of Employment, all references to the Holder’s Termination
of Employment shall be construed to mean a “separation from service,” as defined
in Treasury Regulation Section 1.409A-1(h) (a “Separation from Service”), and
the Holder shall not be considered to have a Termination of Employment unless
such termination constitutes a Separation from Service with respect to the
Holder.
9.Tax Withholding. The Company shall withhold from the cash and/or Common Stock
delivered in settlement of Units shares of Common Stock having a Fair Market
Value on the Settlement Date, and/or cash, equal to the amount necessary to
satisfy the minimum required withholding, if any, of any income tax, social tax,
payroll tax or other required taxes, rounded up to the nearest whole number of
shares (unless higher withholding is permissible without adverse accounting
consequences to Mattel). If any such taxes are required to be withheld at a date
earlier than the Settlement Date, then notwithstanding any other provision of
this Grant Agreement, the Company may (i) satisfy such obligation by causing the
forfeiture of a number of Units having a Fair Market Value, on such earlier
date, equal to the amount necessary to satisfy the minimum required amount of
such withholding (unless higher withholding is permissible without adverse
accounting consequences to Mattel), or (ii) make such other arrangements with
the Holder for such withholding as may be satisfactory to the Company in its
sole discretion.


10.Compliance with Law.


i.
No shares of Common Stock shall be issued and delivered pursuant to a vested
Unit unless and until all applicable registration requirements of the Securities
Act of 1933, as amended, all applicable listing requirements of any national
securities exchange on which the shares of Common Stock is then listed, and all
other requirements of law or of any regulatory bodies having jurisdiction over
such issuance and delivery, shall have been complied with and are in full force.
In particular, the Committee may require certain investment (or other)
representations and undertakings in connection with the issuance of securities
in connection with the Plan in order to comply with applicable law.



ii.
If any provision of this Grant Agreement is determined to be unenforceable or
invalid under any applicable law, such provision will be applied to the maximum
extent permitted by applicable law, and shall automatically be deemed amended in
a manner consistent with






--------------------------------------------------------------------------------





its objectives to the extent necessary to conform to any limitations required
under applicable law. Furthermore, if any provision of this Grant Agreement is
determined to be illegal under any applicable law, such provision shall be null
and void to the extent necessary to comply with applicable law, but the other
provisions of this Grant Agreement shall remain in full force and effect.


iii.
If the Holder is a resident of or employed in a country other than the United
States, the Holder agrees, as a condition to the grant of the Units, to
repatriate all payments attributable to the shares of Common Stock and/or cash
acquired under the Plan (including, but not limited to, dividends and any
proceeds derived from the sale of the shares of Common Stock acquired pursuant
to this Units) in accordance with local foreign exchange rules and regulations
in the Holder’s country of residence (and country of employment, if different).
In addition, the Holder agrees to take any and all actions, and consents to any
and all actions taken by Mattel, as may be required to allow Mattel to comply
with local laws, rules and regulations in the Holder’s country of residence (and
country of employment, if different). Finally, the Holder agrees to take any and
all actions that may be required to comply with the Holder’s personal legal and
tax obligations under local laws, rules and regulations in the Holder’s country
of residence (and country of employment, if different).



iv.
If the Holder is a resident of or employed in a country that is a member of the
European Union, the grant of the Units and this Grant Agreement are intended to
comply with the age discrimination provisions of the EU Equal Treatment
Framework Directive, as implemented into local law (the “Age Discrimination
Rules”). To the extent that a court or tribunal of competent jurisdiction
determines that any provision of the Units is invalid or unenforceable, in whole
or in part, under the Age Discrimination Rules, Mattel, in its sole discretion,
shall have the power and authority to revise or strike such provision to the
minimum extent necessary to render it valid and enforceable to the full extent
permitted under local law.



v.
Upon the issuance of shares of Common Stock in settlement of earned Units,
Mattel may require the Holder to sell such shares at any time to the extent the
Holder's continued holding of such shares is prohibited under applicable law or
is administratively burdensome (in which case, this Grant Agreement shall
provide Mattel with the authority to issue sales instructions in relation to
such shares of Common Stock on the Holder's behalf).



11.Assignability. The Units shall not be transferable by the Holder, other than
upon the death of the Holder in accordance with such beneficiary designation
procedures or other procedures as Mattel may prescribe from time to time.


12.Certain Corporate Transactions. In the event of certain corporate
transactions, the Units shall be subject to adjustment as provided in Section 17
of the Plan. In the event of a Change in Control, these Units shall be subject
to the provisions of Section 18 of the Plan.


13.No Additional Rights.


i.
Neither the granting of the Units nor their vesting or settlement shall
(i) affect or restrict in any way the power of Mattel to take any and all
actions otherwise permitted under






--------------------------------------------------------------------------------





applicable law, (ii) confer upon the Holder the right to continue in the
employment of or performing services for the Company, or (iii) interfere in any
way with the right of the Company to terminate the services of the Holder at any
time, with or without Cause.


ii.
The Holder acknowledges that (i) this is a one-time grant, (ii) the making of
this grant does not mean that the Holder will receive any similar grant or
grants in the future, or any future grants at all, (iii) the Plan and the
benefits the Holder may derive from participation in the Plan are not part of
the employment conditions and/or benefits provided by the Company, (iv) any
modifications or amendments of the Plan by Mattel, or a termination of the Plan
by Mattel, shall not constitute a change or impairment of the terms and
conditions of the Holder’s employment with the Company, and (v) this grant does
not in any way entitle the Holder to future grants under the Plan, if any, and
Mattel retains sole and absolute discretion as to whether to make any additional
grants to the Holder in the future and, if so, the quantity, terms, conditions
and provisions of any such grants.



iii.
Without limiting the generality of subsections (a) and (b) immediately above and
subject to Section4 above, if there is a Termination of Employment of the
Holder, the Holder shall not be entitled to any compensation for any loss of any
right or benefit or prospective right or benefit relating to the Units or under
the Plan which he or she might otherwise have enjoyed, whether such compensation
is claimed by way of damages for wrongful dismissal or other breach of contract
or by way of compensation for loss of office or otherwise.

 
iv.
The Holder's participation in the Plan is voluntary. The value of the Units and
any other awards granted under the Plan is an extraordinary item of compensation
outside the scope of the Holder's employment (and the Holder's employment
contract, if any). Any grant under the Plan, including the grant of the Units,
is not part of the Holder's normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments.



14.Rights as a Stockholder. Neither the Holder nor the Holder’s Heir shall have
any rights as a stockholder with respect to any shares represented by the Units
unless and until shares of Common Stock have been issued in settlement thereof.


15.Data Privacy Consent.


i.
The Company hereby notifies the Holder of the following in relation to the
Holder's personal data and the collection, processing and transfer of such data
in relation to the grant of the Units and the Holder's participation in the
Plan, pursuant to applicable personal data protection laws. The collection,
processing and transfer of the Holder's personal data is necessary for Mattel’s
administration of the Plan and the Holder's participation in the Plan, and the
Holder's denial and/or objection to the collection, processing and transfer of
personal data may affect the Holder's ability to participate in the Plan. As
such, the Holder voluntarily acknowledges, consents and agrees (where required
under applicable law) to the collection, use, processing and transfer of
personal data as described herein.



ii.
The Company holds certain personal information about the Holder, including (but
not limited to) the Holder's name, home address and telephone number, date of
birth, social security number or other employee identification number, salary,
nationality, job title, any






--------------------------------------------------------------------------------





shares of Common Stock or directorships held in the Company, details of all
Units or any other entitlement to shares of Common Stock awarded, canceled,
purchased, vested, unvested or outstanding in the Holder's favor, for the
purpose of managing and administering the Plan (“Data”). The Data may be
provided by the Holder or collected, where lawful, from third parties, and the
Company will process the Data for the exclusive purpose of implementing,
administering and managing the Holder's participation in the Plan. The data
processing will take place through electronic and non-electronic means according
to logics and procedures strictly correlated to the purposes for which the Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in the Holder's country of residence. Data
processing operations will be performed minimizing the use of personal and
identification data when such operations are unnecessary for the processing
purposes sought. The Data will be accessible within the Company’s organization
only by those persons requiring access for purposes of the implementation,
administration and operation of the Plan and for the Holder's participation in
the Plan.


iii.
The Company will transfer Data as necessary for the purpose of implementation,
administration and management of the Holder's participation in the Plan, and the
Company may further transfer Data to any third parties assisting Mattel in the
implementation, administration and management of the Plan. These recipients may
be located in the European Economic Area, the United States or elsewhere
throughout the world. The Holder hereby authorizes (where required under
applicable law) the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for purposes of implementing, administering
and managing the Holder's participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan
and/or the subsequent holding of shares of Common Stock on the Holder's behalf
to a broker or other third party with whom the Holder may elect to deposit any
shares of Common Stock acquired pursuant to the Plan.



iv.
The Holder may, at any time, exercise the Holder's rights provided under
applicable personal data protection laws, which may include the right to (a)
obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d) to
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Holder's participation in the Plan. The Holder may
seek to exercise these rights by contacting the Holder's local HR manager.



16.Compliance with Plan. The Units and this Grant Agreement are subject to, and
the Company and the Holder agree to be bound by, all of the terms and conditions
of the Plan as it shall be amended from time to time, and the rules, regulations
and interpretations relating to the Plan as may be adopted by the Committee, all
of which are incorporated herein by reference. No amendment to the Plan or this
Grant Agreement shall adversely affect the Units or this Grant Agreement without
the consent of the Holder. In the case of a conflict between the terms of the
Plan and this Grant Agreement, the terms of the Plan shall govern and this Grant
Agreement shall be deemed to be modified accordingly.


17.Effect of Grant Agreement on Individual Agreements. Notwithstanding the
provisions of any Individual Agreement, (i) in the case of a conflict between
the terms of the Holder’s Individual Agreement and this Grant Agreement, the
terms of the Grant Agreement shall govern, and (ii) the vesting





--------------------------------------------------------------------------------





and settlement of Units shall in all events occur in accordance with this Grant
Agreement to the exclusion of any provisions contained in an Individual
Agreement regarding the vesting or settlement of the Units, and any such
Individual Agreement provisions shall have no force or effect with respect to
the Units.


18.Governing Law. The interpretation, performance and enforcement of this Grant
Agreement shall be governed by the laws of the State of Delaware without regard
to principles of conflicts of laws. The Holder may only exercise his or her
rights in respect of the Plan, the Grant Agreement and these Units to the extent
that it would be lawful to do so, and Mattel would not, in connection with this
Grant Agreement, be in breach of the laws of any jurisdiction to which the
Holder may be subject. The Holder shall be solely responsible to seek advice as
to the laws of any jurisdiction to which he or she may be subject, and
participation by the Holder in the Plan shall be on the basis of a warranty by
the Holder that the Holder may lawfully so participate without Mattel being in
breach of the laws of any such jurisdiction.


19.No Advice Regarding Grant. Mattel is not providing any tax, legal or
financial advice, nor is Mattel making any recommendations, regarding the
Holder’s participation in the Plan or the Holder’s acquisition or sale of the
underlying shares of Common Stock. The Holder is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.


20.Insider Trading/Market Abuse Laws. The Holder's country of residence may have
insider trading and/or market abuse laws that may affect the Holder's ability to
acquire or sell shares of Common Stock under the Plan during such times the
Holder is considered to have “inside information” (as defined in the laws in the
Holder's country of residence). These laws may be the same or different from any
insider trading policy of the Company. The Holder acknowledges that it is the
Holder's responsibility to be informed of and compliant with such regulations.


21.English Language. The Holder acknowledges and agrees that it is the Holder’s
express intent that the Grant Agreement, the Plan and all other documents,
notices and legal proceedings entered into, given or instituted pursuant to the
Units, be drawn up in English. If the Holder has received the Grant Agreement,
the Plan or any other documents related to the Units translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version will control.


22.Electronic Delivery. Mattel will deliver any documents related to the Units
and the Holder’s participation in the Plan, or future awards that may be granted
under the Plan, by electronic means unless otherwise determined by Mattel in its
sole discretion.  The Holder hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by Mattel or a third party
designated by Mattel.


23.Value of the Units. The Holder acknowledges and agrees that the value of the
underlying shares of Common Stock is unknown and cannot be predicted with
certainty and if the Holder earns Units in accordance with the terms of this
Grant Agreement and is issued shares of Common Stock, the value of those shares
may increase or decrease. The Company shall not be liable for any foreign
exchange rate fluctuation between the local currency of the Holder’s country of
residence and the U.S. dollar that may affect the value of the Units or of any
amounts due to the Holder pursuant to the settlement of the Units or the
subsequent sale of any shares of Common Stock acquired upon settlement of the
Units.







--------------------------------------------------------------------------------





24.Addendum. Notwithstanding any provision of this Grant Agreement to the
contrary, the Units shall be subject to any special terms and conditions for the
Holder’s country of residence (and country of employment, if different) as are
set forth in the applicable addendum to the Grant Agreement (the “Addendum”).
Further, if the Holder transfers residence and/or employment to another country
reflected in an Addendum to the Grant Agreement, the special terms and
conditions for such country will apply to the Holder to the extent Mattel
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local laws, rules
and regulations, or to facilitate the operation and administration of the Units
and the Plan (or Mattel may establish alternative terms and conditions as may be
necessary or advisable to accommodate the Holder’s transfer). Any applicable
Addendum shall constitute part of this Grant Agreement.


25.Additional Requirements. Mattel reserves the right to impose other
requirements on the Units, any shares of Common Stock acquired pursuant to the
Units, and the Holder’s participation in the Plan, to the extent Mattel
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local laws, rules and regulations, or to
facilitate the operation and administration of the Units and the Plan. Such
requirements may include (but are not limited to) requiring the Holder to sign
any agreements or undertakings that may be necessary or advisable to accomplish
the foregoing.


Notwithstanding any provision of this Grant Agreement to the contrary, if the
Holder does not accept the Units (in accordance with the method specified by
Mattel) by the six month anniversary of the date of grant, the Units will be
deemed accepted by Mattel, and the Holder shall be subject to the terms and
conditions of the Plan, the rules, regulations and interpretations relating to
the Plan as may be adopted by the Committee, and this Grant Agreement.


********************************















































--------------------------------------------------------------------------------















ADDENDUM TO GRANT AGREEMENT
FOR LONG-TERM INCENTIVE PROGRAM PERFORMANCE-BASED RESTRICTED
STOCK UNITS FOR SENIOR EXECUTIVES UNDER THE
MATTEL, INC. AMENDED AND RESTATED 2010 EQUITY AND LONG-TERM
COMPENSATION PLAN


In addition to the terms of the Mattel, Inc. Amended and Restated 2010 Equity
and Long-Term Compensation Plan (the “Plan”) and the Grant Agreement for
Long-Term Incentive Program Performance-Based Restricted Stock Units for Senior
Executives (the “Grant Agreement”), the Units are subject to the following
additional terms and conditions as set forth in this addendum to the extent
Holder resides and/or is employed in one of the countries addressed herein (the
“Addendum”). Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Plan and the Grant Agreement. To the
extent the Holder transfers residence and/or employment to another country, the
special terms and conditions for such country as reflected in this Addendum (if
any) will apply to the Holder to the extent Mattel determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable in order to comply with local laws, rules and regulations, or to
facilitate the operation and administration of the Units and the Plan (or Mattel
may establish alternative terms and conditions as may be necessary or advisable
to accommodate the Holder’s transfer).


Australia


1.    Compliance with Law. Notwithstanding anything to the contrary in the Grant
Agreement or the Plan, the Holder shall not be entitled to, and shall not claim
any benefit (including without limitation a legal right) under the Plan if the
provision of such benefit would give rise to a breach of Part 2D.2 of the
Corporations Act 2001 (Cth) (the "Act"), any other provision of the Act, or any
other applicable statute, rule or regulation which limits or restricts the
giving of such benefits.


Brazil


1.    Commercial Relationship. The Holder expressly recognizes that the Holder’s
participation in the Plan and the Mattel’s grant of the Units does not
constitute an employment relationship between the Holder and Mattel. The Holder
has been granted the Units as a consequence of the commercial relationship
between Mattel and the local Affiliate in Brazil that employs the Holder, and
the local Affiliate in Brazil is the Holder’s sole employer. Based on the
foregoing, (a) the Holder expressly recognizes the Plan and the benefits the
Holder may derive from participation in the Plan do not establish any rights
between the Holder and the local Affiliate in Brazil, (b) the Plan and the
benefits the Holder may derive from participation in the Plan are not part of
the employment conditions and/or benefits provided by the local Affiliate in
Brazil, and (c) any modifications or amendments of the Plan by the Mattel, or a
termination of the Plan by Mattel, shall not constitute a change or impairment
of the terms and conditions of Holder’s employment with the local Affiliate in
Brazil.


2.    Extraordinary Item of Compensation. The Holder expressly recognizes and
acknowledges that Holder’s participation in the Plan is a result of the
discretionary and unilateral decision of Mattel, as well as Holder’s free and
voluntary decision to participate in the Plan in accord with the terms and
conditions of the Plan, the Grant Agreement, and this Addendum. As such, the
Holder acknowledges and agrees that





--------------------------------------------------------------------------------





Mattel may, in its sole discretion, amend and/or discontinue the Holder’s
participation in the Plan at any time and without any liability. The value of
the Units is an extraordinary item of compensation outside the scope of the
Holder’s employment contract, if any. The Units are not part of the Holder’s
regular or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits, or any similar payments, which are the exclusive
obligations of the local Affiliate in Brazil.


Canada


1.    English Language. The following provisions apply if the Holder is a
resident of Quebec:


The Holder acknowledges and agrees that it is the Holder’s express intent that
the Grant Agreement, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Units, be drawn up
in English.  If the Holder has received the Grant Agreement, the Plan or any
other documents related to the Units translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.


Langue anglaise. Le détenteu (« Holder ») reconnaît et consent que c'est
l'intention expresse du détenteur que cette convention (« Grant Agreement »), le
Mattel, Inc. Amended and Restated 2010 Equity and Long-Term Compensation Plan,
ainsi que tous les documents, avis et procédures judiciaires, exécutés, donnés
ou intentés en vertu de, ou liés directement ou indirectement à toute unité
d’action assujettie à des restrictions (« Units »), soit rédigés en anglais. Si
le détenteur (« Holder ») reçoit cette convention (« Grant Agreement »), le
Mattel, Inc. Amended and Restated 2010 Equity and Long-Term Compensation Plan ou
tout autre document lié aux unités d’action assujettie à des restrictions
(« Units ») dans une langue autre que l’anglais, et si le sens de la version
traduite est différent de la version anglaise, la version anglaise contrôlera.


China


Notwithstanding anything to the contrary in the Plan or the Grant Agreement, the
following provisions will apply if the Holder is a PRC national or is otherwise
determined to be subject to the requirements imposed by the State Administration
of Foreign Exchange (“SAFE”) as determined by the Company:


1.Mandatory Sale of shares of Common Stock. Upon the issuance of shares of
Common Stock in settlement of vested Units, Mattel may require the Holder to
sell such shares at any time to the extent the Holder's continued holding of
such shares is prohibited under applicable law or is administratively burdensome
(in which case, this Grant Agreement shall provide Mattel with the authority to
issue sales instructions in relation to such shares of Common Stock on the
Holder's behalf).


The Holder further agrees that Mattel is authorized to instruct its designated
broker to assist with any mandatory sale of the shares of Common Stock (on the
Holder’s behalf pursuant to this authorization), and the Holder expressly
authorizes such broker to complete the sale of such shares of Common Stock. The
Holder acknowledges that Mattel’s designated broker is under no obligation to
arrange for the sale of the shares of Common Stock at any particular price. Upon
the sale of the shares of Common Stock, Mattel agrees to pay the cash proceeds
from the sale, less any brokerage fees or commissions, to the Holder in
accordance with applicable exchange control laws and regulations and provided
any liability for taxes resulting from the vesting of the Units has been
satisfied.
2.Exchange Control Obligations. The Holder understands and agrees that, due to
exchange control laws in China, the Holder will be required to immediately
repatriate to China the sale of any shares





--------------------------------------------------------------------------------





of Common Stock acquired at vesting of the Units and any dividends received in
relation to the shares of Common Stock. The Holder furthers understand that,
under local law, such repatriation of the cash proceeds will need to be
effectuated through a special exchange control account established by Mattel or
a Subsidiary or Affiliate in China, and the Holder hereby consents and agrees
that the proceeds from the sale of shares of Common Stock acquired under the
Plan and any dividends received in relation to the shares of Common Stock may be
transferred to such special account prior to being delivered to the Holder. The
proceeds may be paid to the Holder in U.S. dollars or local currency at Mattel’s
discretion. In the event the proceeds are paid to Holder in U.S. dollars, the
Holder understands that he or she will be required to set up a U.S. dollar bank
account in China and provide the bank account details to his or her employer
and/or Mattel so that the proceeds may be deposited into this account. The
Holder also understands and acknowledges that Mattel may face delays in
distributing the proceeds to the Holder due to exchange control requirements in
China. As a result, the Holder understands and acknowledges that neither Mattel
nor his or her employer can be held liable for any delay in delivering the
proceeds to the Holder.


If the proceeds are paid to the Holder in local currency, the Holder
acknowledges that Mattel is under no obligation to secure any particular foreign
exchange conversion rate and acknowledges that Mattel may face delays in
converting the proceeds into local currency due to exchange control restrictions
in China. The Holder agrees that Mattel cannot be held liable for any delay in
delivering the proceeds to the Holder. The Holder agrees to bear any currency
fluctuation risk between the time the shares of Common Stock are sold or
dividends are paid and the time the (i) applicable taxes are converted to local
currency and remitted to the tax authorities, and (ii) net proceeds are
converted to local currency and distributed to the Holder through the special
exchange control account.


The Holder agrees to sign any agreements, forms and/or consents that may be
reasonably requested by Mattel (or Mattel’s designated broker) to effectuate any
of the remittances, transfers, conversions or other processes affecting the
proceeds. The Holder further agrees to comply with any other requirements that
may be imposed by Mattel in the future in order to facilitate compliance with
exchange control requirements in China.
France


1.    Nature of the Award. The Units are not granted under the French specific
regime provided by Articles L225-177-1 and seq. of the French commercial code.
2.    English Language. The Holder acknowledges and agrees that it is the
Holder’s express intent that the Grant Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Units, be drawn up in English. If the Holder has received the
Grant Agreement, the Plan or any other documents related to the Units translated
into a language other than English, and if the meaning of the translated version
is different than the English version, the English version will control.
Langue anglaise. Le détenteur (« Holder ») reconnaît et accepte que c'est
l'intention expresse du détenteur que la présente convention (« Grant
Agreement »), le Mattel, Inc. Amended and Restated 2010 Equity and Long-Term
Compensation Plan, ainsi que tous les documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu du droit sur des actions assujetties à des
restrictions (« Units »), soient rédigés en anglais. Si le détenteur (« Holder
») reçoit la présente convention (« Grant Agreement »), le Mattel, Inc. Amended
and Restated 2010 Equity and Long-Term Compensation Plan ou tout autre document
lié aux droits sur des actions assujetties à des restrictions (« Units ») dans
une langue autre que l’anglais, et si la signification de la version traduite
est différente de la version anglaise, la version anglaise prévaudra.


Hong Kong





--------------------------------------------------------------------------------







1.    IMPORTANT NOTICE. If the Holder is a resident of Hong Kong, the following
provisions apply, notwithstanding any other provision of this Grant Agreement:
The contents of the Plan, the Notice, this Grant Agreement, the Addendum, the
Plan and all other related materials pertaining to the Units and/or the Plan
(the “Materials”) have not been reviewed by any regulatory authority in Hong
Kong. The Holder is hereby advised to exercise caution in relation to the offer
thereunder. If the Holder has any doubts about any of the contents of the
Materials, the Holder should obtain independent professional advice.  


2.    Nature of the Plan. Mattel specifically intends that the Plan will not be
treated as an occupational retirement scheme for purposes of the Occupational
Retirement Schemes Ordinance (“ORSO”) and will interpret and administer the Plan
consistent with this position.
3.    Wages. The Units and the shares of Common Stock subject to the Units do
not form part of the Holder’s wages for the purposes of calculating any
statutory or contractual payments under Hong Kong law.




Mexico


1.    Extraordinary Item of Compensation. The Holder expressly recognizes and
acknowledges that the Holder's participation in the Plan is a result of the
discretionary and unilateral decision of Mattel, as well as the Holder's free
and voluntary decision to participate in the Plan in accord with the terms and
conditions of the Plan, the Grant Agreement and this Addendum. As such, the
Holder acknowledges and agrees that Mattel may, in its sole discretion, amend
and/or discontinue the Holder's participation in the Plan at any time and
without any liability. The value of the Units is an extraordinary item of
compensation outside the scope of the Holder's employment contract, if any. The
Units are not part of the Holder's regular or expected compensation for purposes
of calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits, or any similar
payments, which are the exclusive obligations of the Holder’s employer.


Netherlands


1.    Waiver of Termination Rights. The Holder waives any and all rights to
compensation or damages as a result of any termination of employment for any
reason whatsoever, insofar as those rights result or may result from (a) the
loss or diminution in value of such rights or entitlements under the Plan, or
(b) the Holder ceasing to have rights under, or ceasing to be entitled to any
awards under the Plan as a result of such termination.


Russia


1.    No Offering of Securities in Russia. The grant of the Units is not
intended to be an offering of securities within the territory of the Russian
Federation, and the Holder acknowledges and understands that the Holder will be
unable to make any subsequent sale of the Common Stock acquired pursuant to the
Units in the Russian Federation.




South Africa


1.    Tax Obligations. The following provision supplements Section 7 of the
Grant Agreement:


By accepting the Units, the Holder agrees to notify Mattel’s local Affiliate in
South Africa that employs the Holder of the amount of any income realized upon
settlement of the Units. If the Holder fails to advise





--------------------------------------------------------------------------------





Mattel's local Affiliate in South Africa that employs the Holder of the income
realized upon settlement of the Units, the Holder may be liable for a fine. The
Holder will be responsible for paying any difference between the actual tax
liability and the amount withheld.


2.    Exchange Control Obligations. The Holder solely is responsible for
complying with applicable exchange control regulations and rulings (the
“Exchange Control Regulations”) in South Africa. As the Exchange Control
Regulations change frequently and without notice, the Holder should consult with
a legal advisor prior to the acquisition or sale of shares of Common Stock under
the Plan to ensure compliance with current Exchange Control Regulations. Mattel
shall not be liable for any fines or penalties resulting from the Holder's
failure to comply with applicable laws.


3.    Securities Law Notice. Neither the Units nor the underlying shares of
Common Stock shall be publicly offered or listed on any stock exchange in South
Africa.  The offer is intended to be private pursuant to Section 96 of the
Companies Act and is not subject to the supervision of any South African
governmental authority.


Spain
 
1.    Severance for Cause. Notwithstanding anything to the contrary in the Plan
or the Grant Agreement, “Cause” shall be defined in the Plan, irrespective of
whether the Severance is or is not considered a fair termination (i.e., “despido
procedente”) under Spanish legislation.


2.    Acknowledgement of Discretionary Nature of the Plan; No Vested Rights. In
accepting the Units, the Holder acknowledges that the Holder consents to
participation in the Plan and have received a copy of the Plan. The Holder
understands that Mattel has unilaterally, gratuitously and in its sole
discretion granted the Units under the Plan to individuals who may be employees
of Mattel or its Subsidiaries and Affiliates throughout the world. The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind Mattel or any
of its Subsidiaries or Affiliates on an ongoing basis. Consequently, the Holder
understands that the Units are granted on the assumption and condition that the
Units and the shares of Common Stock acquired upon vesting of the Units shall
not become a part of any employment contract (either with Mattel or any of its
Subsidiaries or Affiliates) and shall not be considered a mandatory benefit,
salary for any purposes (including severance compensation) or any other right
whatsoever. In addition, the Holder understands that this grant would not be
made to the Holder but for the assumptions and conditions referenced above.
Thus, the Holder acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, the Units shall be null and void.


The Holder understands and agrees that, as a condition of the grant of the Units
and unless otherwise provided in the Grant Agreement, the unvested portion of
the Units as of the date of the Holder's Severance will be forfeited without
entitlement to the underlying shares of Common Stock or to any amount of
indemnification in the event of the termination of employment by reason of, but
not limited to, (i) material modification of the terms of employment under
Article 41 of the Workers’ Statute or (ii) relocation under Article 40 of the
Workers’ Statute. The Holder acknowledges that the Holder has read and
specifically accepts the conditions referred to in the Grant Agreement regarding
the impact of a Severance on the Holder's Units.


********************************





